UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE AS OF 1934 For the month of September 2011 Commission file number: 000-27648 MAGICJACK VOCALTEC LTD. (Translation of registrant’s name into English) 12 BENNY GAON STREET, BUILDING 2B POLEG INDUSTRIAL AREA, NETANYA, ISRAEL 42504 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-FxForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): ¨ Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yeso No x If “Yes” is marked, indicate below the file number assigned to registrant in connection with Rule 12g3-2(b). Not applicable. Attached hereto are magicJack VocalTec’s financial results for the second quarter of 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. MAGICJACK VOCALTEC LTD. (Registrant) By: /s/Daniel Borislow Name: Daniel Borislow Title: President and Chief Executive Officer Date: September 13, 2011 The following unaudited consolidated financial information presents summary information and does not include notes and other information required by Generally Accepted Accounting Principles in the United States. This information should be read in conjunction with magicJack VocalTec’s audited consolidated financial statements included in the annual report on Form 20-F for the year ended December 31, 2010. MAGICJACK VOCALTEC LTD AND SUBSIDIARIES CONSOLIDATED BALANCE SHEET INFORMATION (in thousands) December 31, June 30, ASSETS (Unaudited) (Unaudited) Current assets: Cash and cash equivalents $ $ Marketable securities, at fair value Accounts receivable, net of allowance for doubtful accounts and billing adjustments of $8,498 and $13,487, respectively Inventories Deferred costs Deposits and other current assets Total current assets Property and equipment, net Intangible assets, net Goodwill Deposits and other non-current assets Total assets $ $ LIABILITIES AND CAPITAL DEFICIT Current liabilities: Accounts payable $ $ Accrued expenses and other current liabilities Accrued bonuses - Deferred revenue, current portion Total current liabilities Deferred revenue, net of current portion Other non-current liabilities Total liabilities Commitments and contingencies Redeemable ordinary shares, No par value; 333 shares issued and outstanding Capital deficit: Ordinary shares, No par value; 100,000 shares authorized; 11,476 and 10,924 shares issued, respectively; 11,473 and 10,916 shares outstanding, respectively Additional paid-in capital Accumulated other comprehensive income Treasury stock (3 and 8 shares, respectively) ) ) Deficit ) ) Total capital deficit ) ) Total liabilities and capital deficit $ $ MAGICJACK VOCALTEC LTD AND SUBSIDIARIES CONSOLIDATED STATEMENT OF OPERATIONS INFORMATION (in thousands, except per share information) Three Months Ended Six Months Ended Three Months Ended Six Months Ended June 30, 2010 June 30, 2010 June 30, 2011 June 30, 2011 (Unaudited) (Unaudited) (Unaudited) (Unaudited) Revenues $ Cost of revenues Gross profit Operating expenses: Advertising General and administrative Research and development Total operating expenses Operating income (loss) ) Other income (expense): Realized gains (losses) on marketable securities ) ) ) Interest and dividend income Interest expense - ) ) ) Other income, net 9 15 10 22 Gain on extinguishment of debt - - Total other income (expense) ) ) Net income (loss) before income taxes ) Income tax expense - 7 24 52 Net income (loss) $ $ ) $ $ Income (loss) per ordinary share: Basic $ $ ) $ $ Diluted $ $ ) $ $ MAGICJACK VOCALTEC LTD AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENT OF CAPITAL DEFICIT INFORMATION For the Six Months Ended June 30, 2011 (in thousands) Common Stock Additional Paid-in Accumulated Other Comprehensive Treasury Stock Total Number Amount Capital Income Amount Deficit Capital Deficit Balance, January 1, 2011 $ ) $ ) $ ) Exercise of ordinary share options - Share based compensation 17 - - - Purchase of treasury stock ) - - ) - ) Retirement of treasury stock - ) - Contributed services - - 38 - - - 38 Unrealized gain on marketable securities - Adjustment of redemption value of redeemable ordinary shares - Net income - Balance, June 30, 2011 $ ) $ ) $ ) MAGICJACK VOCALTEC LTD AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CASH FLOWS INFORMATION (in thousands) Six Months Ended June 30, Cash flows from operating activities: (Unaudited) (Unaudited) Net (loss) income $ ) $ Adjustments to reconcile net (loss) income to net cash provided by operating activities: Provision for doubtful accounts and billing adjustments Stock-based compensation Depreciation and amortization Deferred income tax provision - 46 Interest expense - non-cash 85 40 Realized loss on sale of securities Gain on extinguishment of debt ) - Contributed services - 38 Decrease (increase) in operating assets: Accounts receivable ) ) Inventories ) Deferred costs Deposits and other current assets (4 ) Deposits and other non-current assets ) 59 Increase (decrease) in operating liabilities: Accounts payable Accrued expenses and other current liabilities ) Accrued bonuses - ) Deferred revenue Other non-current liabilities - ) Net cash provided by operating activities Cash flows from investing activities: Purchase of marketable securities ) ) Sales of marketable securities Purchases to cover short investment positions - ) Sales of short investment positions - Purchases of property and equipment ) ) Acquisition of other intangible assets ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Repurchase of ordinary shares to settle bonus withholding liability ) - Purchase of treasury stock - ) Repayment of debt ) - Proceeds from exercise of ordinary share options 28 Net cash used in financing activities ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $
